Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-8 and 10-31 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the Amendment to the Claims and Remarks filed on 07/28/2022.

Transfer of Application
This application has been transferred within the Office as a result of Examiner Grant's reassignment. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Australia on February 7, 2014. It is noted, however, that applicant has not filed a certified copy of the 2014900373 application as required by 37 CFR 1.55.

Claim Objections
Claims 25, 28, and 29 are objected to because of the following informalities:  Claim 25 recites the method of Claim 1, however, claim 1 is a system claim. Claim 28 recites the method of claim 25, however, claim 25 is dependent on claim 1 which is a system claim, and therefore, Claim 25 also recites elements of the system claim. Claim 29 recites the method of Claim 28, but Claim 28 is dependent on Claim 25 and Claim 1, which is a system claim, and therefore, Claim 29 also recites elements of the system claim.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“A process module” in claim 1.
“A cleaning module” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-19, 25, 28 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim recites “a process module” and “a cleaning module”. However, the specification does not provide sufficient structure for either the process module or the cleaning module. The specification describes the functions of the process module, for example [0057] process module monitors operator workflow, allows operator to register processes have been performed, [0058] register associated conditions of the scope, and others. The specification describes the functions of the cleaning module including examples such as [0020] receive validity indication the device has been cleaned, [0023] read information from the tag, [0074-0075] record cleaning of the scope, receive and transfer information to the tag. However, the specification does not provide the structural device which carries out the functions and therefore, the claim elements fail to comply with the written description requirement. 

As per Claims 2-8, 10-19, 25, 28, and 29, the claims depend on Claim 1 and do not remedy the written description requirement issues of Claim 1.  As dependent claims inherit the deficiencies of the claims they depend on, they are also rejected.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “a process module” and “a cleaning module” in claim 1 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
 With respect to a cleaning module disclosed in claim 1, the specification does not provide any structure for the cleaning module. With respect to a process module disclosed in claim 1, the specification does not provide support for what the modules are. The specification describes the functions of the process module, for example [0057] process module monitors operator workflow, allows operator to register processes have been performed, [0058] register associated conditions of the scope, and others. The specification describes the functions of the cleaning module including examples such as [0020] receive validity indication the device has been cleaned, [0023] read information from the tag, [0074-0075] record cleaning of the scope, receive and transfer information to the tag. However, the specification does not provide the structural device which carries out the functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As per Claims 1 and 20, the terms “short duration” and “long duration” are relative terms which renders the claim indefinite. The terms “short” and “long”  are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is indefinite what amount of time in duration would fall into the short duration of swiping or long duration of swiping and thus it is unclear as to how one of ordinary skill in the art would make a determination as to whether the swiping indicates the device requires to be cleaned within a predetermined time or not. For purposes of examination, Examiner will interpret the claims to read on a long duration is that which exceeds a limit or threshold duration of time.
As per Claims 6, 25, and 29, the terms “long duration” and “heavily soiled” are relative terms which renders the claim indefinite. The terms “long” and “heavily” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
As per Claims 2-8, 10-19, and 21-29, the claims depend on Claims 1 and 20 and do not remedy the indefiniteness issues of Claim 1.  As dependent claims inherit the deficiencies of the claims they depend on, they are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-18, 20, 22-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Deshays (U.S. Pub. No. 20100145721) in view of Sly (WIPO Pub. No. WO2013109525) in view of Reid (U.S. Pub. No. 20120116803).
Regarding claim 1, Deshays teaches:
A device management system, the system comprising (“during the disinfection (A) of the apparatus, recording (1) with an acquisition and processing system the disinfection date and data relative to the apparatus disinfection type and level together with identification information of said apparatus” (abstract)):
a tag associated with a device (“the identification means associated with the medical apparatus comprise an RFID chip permanently fixed on said apparatus” (Paragraph 0022));
a cleaning module configured to receive a validity indication that the device has been cleaned (“the data processing unit D verifies that the probe has been disinfected” (Paragraph 0045));
wherein a re-cleaning time of the device is determined by the validity indication that the device has been cleaned (“the data processing unit D verifies that the probe has been disinfected and compares the probe storage time to the maximum storage time corresponding to the disinfection performed on the probe” (Paragraph 0045)) and the at least one location of the device determined from the status device (“for each type of disinfection and degree of disinfection, there is a corresponding maximum storage time. If the storage time of the probe exceeds the maximum storage time corresponding to the type and the degree of disinfection performed on the probe, then a new disinfection must be performed in order to make sure that the probe can be legitimately used from the standpoint of hygiene” (Paragraph 0044)).
But does not disclose the following which is taught by Sly:
at least one process module configured to register an associated condition of the device depending on an operator input (“The tracking system 620 may further be configured to log or track information obtained from the human input recognition component 610”, “a certain condition is observed by a human user at an equipment station 650, such as damage or malfunction of a particular device, then active human input such as verbalized observations or other inputted information may be associated with the identifiable object 642” (Paragraph 0064))
a status device configured to determine at least one location of the device via its proximity to the tag (“the tracking system 620 may be further configured to identify the location of a particular device among a plurality of equipment stations, and collect data from activities occurring at the plurality of equipment stations” (Paragraph 0063)); and
Deshays and Sly are analogous to the claimed invention because they are in the field of tracking the use of medical devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Deshays’s system with a tag associated with a device, a cleaning module for receiving an indication that the device has been cleaned and record the information, and determine a re-cleaning time for the device based on location and indication the device was previously cleaned to incorporate the teachings of Sly and have a status device for determining the location of the device in proximity to the tag. The addition of having a status device for determining the location of the device in proximity to the tag would help to avoid contamination and cross-contamination between a contaminated object and one or more other objects or humans. 
Deshays in view of Sly may not disclose the following which is taught by Reid:
wherein the operator input includes swiping the tag proximate to the at least one process module (controller assigns status based on information transmitted between patient ID tag to equipment tag, i.e. a swipe is a transmission between two tags (Paragraph 0035)).
 the swiping is a short duration of swiping or a long duration of swiping (status of piece of equipment is dirty when patient is disassociated with piece of equipment, i.e. short duration, and after patient ID has been associated with a piece of equipment for a predetermined time period, i.e. long duration (Paragraph 0035, 0045)), and a long duration of swiping indicates that the device requires to be cleaned within a predetermined time (system determines priorities with respect to cleaning the room/equipment, tag associated with equipment for a predetermined amount of time indicates cleaning is required (Paragraph 0035), when cleaning is determined/assigned, a table is used to determine a predetermined time cleaning is to be completed within (Paragraph 0040), sensor determines cleaning chemical used for appropriate duration of time to clean medical equipment (Paragraph 0021)).
Examiner Notes: Reid discloses that patient ID’s are assigned to every piece of medical equipment in the room and are scanned via the sensors in the room to identify their condition. 
Deshays, Sly, and Reid are analogous to the claimed invention because they are in the field of tracking the use of medical devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Deshays in view of Sly’s system with a tag associated with a device, a cleaning module for receiving an indication that the device has been cleaned and record the information, a status device for determining the location of the device in proximity to the tag, and determine a re-cleaning time for the device based on location and indication the device was previously cleaned to further incorporate the teachings of Reid and indicate that the device is heavily soiled. The addition of indicating that the device is heavily soiled would allow for the proper disinfection to take place to properly clean the device.

Regarding claim 3, Deshays in view of Sly and Reid teaches the system of claim 1.
Deshays further discloses:
wherein the cleaning module is configured to record an initial time on the tag when the device should be re-cleaned (“An independent device of this kind can be an electronic label, for example, associated with a memory and attached to the probe” (Paragraph 0036), “the probe is identified and the date of disinfection is recorded, along with the time disinfection begins (stage A1 in FIG. 2). When disinfection is finished, the disinfection ending time is recorded” (Paragraph 0034), and “the processing unit relates the disinfection information to the storage information using the probe identification information” (Paragraph 0043)).
Examiner Notes: storage time would relate to how much time is acceptable between cleanings.

Regarding claim 4, Deshays in view of Sly and Reid teaches the system of claim 1.
Deshays further discloses:
wherein the status device determines the re- cleaning time of the device according to the at least one location of the device  (“for each type of disinfection and degree of disinfection, there is a corresponding maximum storage time. If the storage time of the probe exceeds the maximum storage time corresponding to the type and the degree of disinfection performed on the probe, then a new disinfection must be performed in order to make sure that the probe can be legitimately used from the standpoint of hygiene” (Paragraph 0044)) and the validity indication that the device has been cleaned (“the data processing unit D verifies that the probe has been disinfected and compares the probe storage time to the maximum storage time corresponding to the disinfection performed on the probe” (Paragraph 0045)).

Regarding claim 5, Deshays in view of Sly and Reid teaches the system of claim 4.
Deshays further discloses:
wherein the status device is located in a clean storage environment (“the probe is stored while waiting to be used. When the probe is placed in a storage enclosure, it is identified and the date is recorded” (Paragraph 0041) and “These means can be associated with the storage enclosure or can be part of an independent, portable device located in the storage room” (Paragraph 0042)), and when the device is removed from the clean storage environment, the status device records when the device should be re-cleaned on the tag (“When the probe is taken out of the storage enclosure, the storage end time is recorded” (Paragraph 0041), “following a particular use, an appropriate disinfection process for this use has taken place, and its use being prohibited otherwise” (Paragraph 0009), and “when the apparatus is used on a patient, the acquisition and processing system records the date and information on use regarding the type of use of the apparatus and regarding the patient, in conjunction with the identification information for said apparatus” (Paragraph 0007)).
Examiner Notes: Deshays indicates that a device should be re-cleaned immediately after use or if held in storage for too long. 

Regarding claim 7, Deshays in view of Sly and Reid teaches the system of claim 1.
Deshays further discloses:
wherein the at least one process module allows an operator to register whether at least one process has been performed on the device (“the information entered by the physician comprises the identity of the physician, the name of the patient, the type of treatment for which the probe is used, the patient pathology, and/or information on the system (e.g., the type of ultrasonograph) in which the device is used” (Paragraph 0052)).
Examiner Notes: Deshays discloses that the above mentioned information is linked to information regarding disinfection and storage indicating that this information is registered prior to being cleaned. 

Regarding claim 8, Deshays in view of Sly and Reid teaches the system of claim 7.
Sly further discloses:
wherein the at least one process includes one or more of whether the device has been washed, brushed, leak tested, rinsed and/or manually inspected (“The next stage of the device cleaning workflow includes manual testing or verification (operation 420), such as may be performed by a human user. This may include requesting or receiving human user input in order to verify the results of the testing or verification. For example, a user may provide input to indicate whether a device has passed or failed a certain test (such as a leak test)” (Paragraph 0048)).
Deshays and Sly are analogous to the claimed invention because they are in the field of tracking the use of medical devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Deshays in view of Sly’s system with a tag associated with a device, a cleaning module for receiving an indication that the device has been cleaned and record the information, a status device for determining the location of the device in proximity to the tag, and determine a re-cleaning time for the device based on location and indication the device was previously cleaned to further incorporate the teachings of Sly and have at least one process include whether the device has been washed, brushed, leak tested, rinsed and/or manually inspected. The addition of having at least one process include whether the device has been washed, brushed, leak tested, rinsed and/or manually inspected would help to avoid contamination and cross-contamination between a contaminated object and one or more other objects or humans.

Regarding claim 10, Deshays in view of Sly and Reid teaches the system of claim 1.
Deshays further discloses:
wherein the system includes a plurality of process modules that assist in making an operator follow a sequence of processes (“The processing unit links this information, and a sequencing of disinfection and use is done. Thus, for a given probe identity, all the information regarding pre-use actions is known and put in chronological order. This way, one can ascertain that a chain of actions has been properly completed before allowing the probe to be used” (Paragraph 0049)).

Regarding claim 11, Deshays in view of Sly and Reid teaches the system of claim 10.
Sly further discloses:
wherein in response to the operator missing a process in the sequence of processes, an indication is given to the operator by at least one of the plurality of process modules to return to a previous process (“if a device skips full completion of any of the steps, an error message is generated to alert the operator and display appropriate prompts or information” (Paragraph 0052)).
Deshays and Sly are analogous to the claimed invention because they are in the field of tracking the use of medical devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Deshays in view of Sly’s system with a tag associated with a device, a cleaning module for receiving an indication that the device has been cleaned and record the information, a status device for determining the location of the device in proximity to the tag, and determine a re-cleaning time for the device based on location and indication the device was previously cleaned to further incorporate the teachings of Sly and indicate to the operator the need to return to a previous process if a process is missed in the sequence of processes. The addition of indicating to the operator the need to return to a previous process if a process is missed in the sequence of processes would “ensure compliance and quality assurance” (Paragraph 0052). 

Regarding claim 12, Deshays in view of Sly and Reid teaches the system of claim 1.
Deshays further discloses:
wherein the device management system includes a storage controller that monitors conditions of a clean storage environment (“A record of the length of time the probe is used and information on the environment in which the probe is used can also be provided using means (sensors, etc.)” (Paragraph 0053)).
Examiner Notes: The environment in which the probe is used can be the clean storage environment. Sensors within the environment aid in monitoring the condition. 

Regarding claim 13, Deshays in view of Sly and Reid teaches the system of claim 12.
Deshays further discloses:
wherein depending on the conditions in the clean storage environment (“A record of the length of time the probe is used and information on the environment in which the probe is used can also be provided using means (sensors, etc.)” (Paragraph 0053)), the storage controller sends information to adjust the re-cleaning time until the device should be re-cleaned (“If the storage time of the probe exceeds the maximum storage time corresponding to the type and the degree of disinfection performed on the probe, then a new disinfection must be performed in order to make sure that the probe can be legitimately used from the standpoint of hygiene” (Paragraph 0044) and “If the storage time exceeds the maximum storage time, the data processing unit produces an order prohibiting the use of the probe. The probe is not used, then, and is sent back to the disinfection stage” (Paragraph 0047)).
Examiner Notes: Exceeding the storage time would require the re-clean time be set to now if the device is to be fit for use.
	
	Regarding claim 14, Deshays in view of Sly and Reid teaches the system of claim 1.
	Deshays further discloses:
	wherein the re-cleaning time of the device is adjusted depending on whether device is in or out of a clean storage environment (“If the storage time of the probe exceeds the maximum storage time corresponding to the type and the degree of disinfection performed on the probe, then a new disinfection must be performed in order to make sure that the probe can be legitimately used from the standpoint of hygiene” (Paragraph 0044)).
	Examiner Notes: Cleaning time is amended based on how long a device is kept in storage 
	
Regarding claim 15, Deshays in view of Sly and Reid teaches the system of claim 1.
Deshays further discloses:
wherein the status device is configured to determine cross- contamination by determining whether the validity indication that the device has been cleaned was received (“If the storage time is less than the maximum storage time, the probe can be safely used from the standpoint of hygiene. The data processing unit D then produces an order authorizing the use of the probe” (Paragraph 0048)).

Regarding claim 16, Deshays in view of Sly and Reid teaches the system of claim 1.
Reid also teaches: wherein the operator input includes swiping the tag proximate to the at least one process module (controller assigns status based on information transmitted between patient ID tag to equipment tag, i.e. a swipe is a transmission between two tags (Paragraph 0035)).
 the swiping being above a predetermined time (status of piece of equipment is dirty when patient is disassociated with piece of equipment, i.e. short duration, and after patient ID has been associated with a piece of equipment for a predetermined time period, i.e. long duration (Paragraph 0035, 0045)).
Examiner Notes: Reid discloses that patient ID’s are assigned to every piece of medical equipment in the room and are scanned via the sensors in the room to identify their condition. 
Deshays, Sly, and Reid are analogous to the claimed invention because they are in the field of tracking the use of medical devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Deshays in view of Sly’s system with a tag associated with a device, a cleaning module for receiving an indication that the device has been cleaned and record the information, a status device for determining the location of the device in proximity to the tag, and determine a re-cleaning time for the device based on location and indication the device was previously cleaned to further incorporate the teachings of Reid and indicate that the device is heavily soiled. The addition of indicating that the device is heavily soiled would allow for the proper disinfection to take place to properly clean the device.

Regarding claim 17, Deshays in view of Sly and Reid teaches the system of claim 16.
Reid also teaches: wherein swiping the tag proximate to the at least one process module above the predetermined time indicates that the device is heavily soiled (“the controller can change the status of a piece of equipment to dirty after a patient ID has been associated with the piece of equipment for a predetermined time period, e.g., in accordance with a recommended cleaning schedule from the manufacturer” (Paragraph 0035)).
Examiner Notes: Reid discloses that patient ID’s are assigned to every piece of medical equipment in the room and are scanned via the sensors in the room to identify their condition. 
Deshays, Sly, and Reid are analogous to the claimed invention because they are in the field of tracking the use of medical devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Deshays in view of Sly’s system with a tag associated with a device, a cleaning module for receiving an indication that the device has been cleaned and record the information, a status device for determining the location of the device in proximity to the tag, and determine a re-cleaning time for the device based on location and indication the device was previously cleaned to further incorporate the teachings of Reid and indicate that the device is heavily soiled. The addition of indicating that the device is heavily soiled would allow for the proper disinfection to take place to properly clean the device. 

Regarding claim 18, Deshays in view of Sly and Reid teaches the system of claim 1.
Sly further discloses:
	wherein the status device is configured to determine cross-contamination by determining whether the device has been processed correctly through the at least one process module (“Typically the device use procedure (e.g., a medical procedure) is the point where the contamination is first introduced to the device, whereas the contamination is fully removed upon the successful completion of the automated cleaning (upon completion of operation 540)” (Paragraph 0054) and “ steps may also be required to be performed in a determined order to ensure proper cleaning” (Paragraph 0021)).
	Deshays and Sly are analogous to the claimed invention because they are in the field of tracking the use of medical devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Deshays in view of Sly’s method for receiving an indication the device has been cleaned on the tag associated with the device, determine the location of the device via the tag after receiving indication the device is cleaned, and determining a re-cleaning time based on location and an indication the device was previously cleaned to further incorporate the teachings of Sly and determine cross-contamination by determining if the device was processed correctly. The addition of determining cross-contamination by determining if the device was processed correctly would help “minimize contact between a contaminated person or object with non-contaminated objects and persons” (Paragraph 0054). 

Regarding claim 20, Deshays teaches:
A method of determining a cleaning cycle of a device, comprising:
receiving an indication that the device has been cleaned (“the data processing unit D verifies that the probe has been disinfected” (Paragraph 0045));
determining a re-cleaning time of the device according to the at least one location (“for each type of disinfection and degree of disinfection, there is a corresponding maximum storage time. If the storage time of the probe exceeds the maximum storage time corresponding to the type and the degree of disinfection performed on the probe, then a new disinfection must be performed in order to make sure that the probe can be legitimately used from the standpoint of hygiene” (Paragraph 0044)) and the indication that the device has been cleaned (“the data processing unit D verifies that the probe has been disinfected and compares the probe storage time to the maximum storage time corresponding to the disinfection performed on the probe” (Paragraph 0045)).
Deshays does not teach the following which is taught by Sly:
register an associated condition of the device depending on an operator input (“The tracking system 620 may further be configured to log or track information obtained from the human input recognition component 610”, “a certain condition is observed by a human user at an equipment station 650, such as damage or malfunction of a particular device, then active human input such as verbalized observations or other inputted information may be associated with the identifiable object 642” (Paragraph 0064))
 determining at least one location of the device via the tag, subsequent to receiving the indication that the device has been cleaned; and (“the tracking system 620 may be further configured to identify the location of a particular device among a plurality of equipment stations, and collect data from activities occurring at the plurality of equipment stations” (Paragraph 0063)),
Deshays and Sly are analogous to the claimed invention because they are in the field of tracking the use of medical devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Deshays’s method for receiving an indication the device has been cleaned on the tag associated with the device, and determining a re-cleaning time based on location and an indication the device was previously cleaned to incorporate the teachings of Sly and determine the location of the device via the tag. The addition of determining the location of the device via the tag would help to “avoid contamination and cross-contamination between a contaminated object and one or more other objects or humans” (Paragraph 0015).
Deshays in view of Sly may not disclose the following which is taught by Reid:
wherein the operator input includes swiping the tag proximate to the at least one process module (controller assigns status based on information transmitted between patient ID tag to equipment tag, i.e. a swipe is a transmission between two tags (Paragraph 0035)).
 the swiping is a short duration of swiping or a long duration of swiping (status of piece of equipment is dirty when patient is disassociated with piece of equipment, i.e. short duration, and after patient ID has been associated with a piece of equipment for a predetermined time period, i.e. long duration (Paragraph 0035, 0045));
cleaning the device according to the condition registered to the at least one process module (once condition of dirty registered in system, cleaning personnel notified to clean room (Paragraph 0036), cleaning in progress indicated when cleaning of device/room is occurring after notification of condition (Paragraph 0039)), 
wherein the device is cleaned within a predetermined time if the operator input a long duration of swiping (system determines priorities with respect to cleaning the room/equipment, tag associated with equipment for a predetermined amount of time indicates cleaning is required (Paragraph 0035), when cleaning is determined/assigned, a table is used to determine a predetermined time cleaning is to be completed within (Paragraph 0040), sensor determines cleaning chemical used for appropriate duration of time to clean medical equipment (Paragraph 0021)).
Examiner Notes: Reid discloses that patient ID’s are assigned to every piece of medical equipment in the room and are scanned via the sensors in the room to identify their condition. 
Deshays, Sly, and Reid are analogous to the claimed invention because they are in the field of tracking the use of medical devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Deshays in view of Sly’s system with a tag associated with a device, a cleaning module for receiving an indication that the device has been cleaned and record the information, a status device for determining the location of the device in proximity to the tag, and determine a re-cleaning time for the device based on location and indication the device was previously cleaned to further incorporate the teachings of Reid and indicate that the device is heavily soiled. The addition of indicating that the device is heavily soiled would allow for the proper disinfection to take place to properly clean the device.

Regarding claim 22, Deshays in view of Sly and Reid teaches the method of claim 20.
Deshays further discloses:
wherein before receiving an indication that the device has been cleaned, the method further includes a step of adding an operator to an authorized list (“during disinfection of the apparatus, the identity of the operator performing the disinfection is recorded” (Paragraph 0012)).
Examiner Notes: Recording the operator performing the disinfection would be adding the operator to an authorized list. 

Regarding claim 23, Deshays in view of Sly and Reid teaches the method of claim 20.
Sly further discloses:
wherein the step of determining the at least one location of the device via the tag includes determining whether the device is in a clean storage environment (“the tracking system 620 may be further configured to identify the location of a particular device among a plurality of equipment stations, and collect data from activities occurring at the plurality of equipment stations” (Paragraph 0063)).
Examiner Notes: Sly disclose that “the equipment station 650 may be a storage cabinet configured to store one or more uncontaminated endoscopes” (Paragraph 0063).
Deshays and Sly are analogous to the claimed invention because they are in the field of tracking the use of medical devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Deshays in view of Sly’s method for receiving an indication the device has been cleaned on the tag associated with the device, determine the location of the device via the tag after receiving indication the device is cleaned, and determining a re-cleaning time based on location and an indication the device was previously cleaned to further incorporate the teachings of Sly and determine the location of the device from the tag and determine if the device is in the clean storage environment. The addition of determining the location of the device from the tag and determine if the device is in the clean storage environment would help to “avoid contamination and cross-contamination between a contaminated object and one or more other objects or humans” (Paragraph 0015).

Regarding claim 24, Deshays in view of Sly and Reid teaches the method of claim 20.
Deshays further discloses:
wherein before receiving an indication that the device has been cleaned, the method further includes a step of registering whether at least one process has been performed with the device (“the information entered by the physician comprises the identity of the physician, the name of the patient, the type of treatment for which the probe is used, the patient pathology, and/or information on the system (e.g., the type of ultrasonograph) in which the device is used” (Paragraph 0052)).
Examiner Notes: Deshays discloses that the above mentioned information is linked to information regarding disinfection and storage indicating that this information is registered prior to being cleaned. 

Regarding claim 26, Deshays in view of Sly and Reid teaches the method of claim 20.
Deshays further discloses:
wherein the step of determining the re-cleaning time of the device includes adjusting the re-cleaning time of the device depending on whether the device is in or out of a clean storage environment (“If the storage time of the probe exceeds the maximum storage time corresponding to the type and the degree of disinfection performed on the probe, then a new disinfection must be performed in order to make sure that the probe can be legitimately used from the standpoint of hygiene” (Paragraph 0044)).
Examiner Notes: Cleaning time is amended based on how long a device is kept in storage

Regarding claim 27, Deshays in view of Sly and Reid teaches the method of claim 24.
Sly further discloses:
wherein the at least one process includes whether the device has been washed, brushed, leak tested, rinsed and/or manually inspected (“The next stage of the device cleaning workflow includes manual testing or verification (operation 420), such as may be performed by a human user. This may include requesting or receiving human user input in order to verify the results of the testing or verification. For example, a user may provide input to indicate whether a device has passed or failed a certain test (such as a leak test)” (Paragraph 0048)).
Deshays and Sly are analogous to the claimed invention because they are in the field of tracking the use of medical devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Deshays in view of Sly’s method for receiving an indication the device has been cleaned on the tag associated with the device, determine the location of the device via the tag after receiving indication the device is cleaned, and determining a re-cleaning time based on location and an indication the device was previously cleaned to further incorporate the teachings of Sly and have at least one process include whether the device has been washed, brushed, leak tested, rinsed and/or manually inspected. The addition of having at least one process include whether the device has been washed, brushed, leak tested, rinsed and/or manually inspected would help to “avoid contamination and cross-contamination between a contaminated object and one or more other objects or humans” (Paragraph 0015).

Regarding claim 30, Deshays in view of Sly and Reid teaches the method of claim 20.
Sly further discloses:
wherein the method further includes determining whether the device has been cross contaminated from one or more other devices (“receiving or recognizing human user input in connection with actions at a storage facility in order to verify that the human has handled the device properly according to protocol and has not introduced the potential of contamination” (Paragraph 0051)).
Deshays and Sly are analogous to the claimed invention because they are in the field of tracking the use of medical devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Deshays in view of Sly’s method for receiving an indication the device has been cleaned on the tag associated with the device, determine the location of the device via the tag after receiving indication the device is cleaned, and determining a re-cleaning time based on location and an indication the device was previously cleaned to further incorporate the teachings of Sly and determine if a device is cross contaminated from other devices. The addition of determining if a device is cross contaminated from other devices would help to “prevent the spread of infectious organisms” (Paragraph 0003).

Claim 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Deshays (U.S. Pub. No. 20100145721) in view of Sly (WIPO Pub. No. WO2013109525) in view of Reid (U.S. Pub. No. 20120116803) in further view of Noguchi (U.S. Pub. No. 20070286764).
Regarding claim 2, Deshays in view of Sly and Reid teaches the system of claim 1.
Deshays in view of Sly and Reid teaches the system of claim 1, but does not disclose the following which is taught by Noguchi:
wherein the cleaning module is configured to record information on the tag regarding when the device was cleaned and/or the cleaning performed on the device (“each of the RFID devices 22 and 23 has a memory (not shown) writable and readable for endoscopic examination system data (hereinafter simply referred to as "examination data.")” (Paragraph 0062) and “history data of reprocessing work (i.e., the date of reprocessing work, an finish time instant of the reprocessing work, the number of times of reprocessing work, information indicating an endoscope washer-disinfector used, a person who made the reprocessing work, and others” (Paragraph 0062)).
Examiner Notes: Noguchi discloses that examination data includes reprocessing work
Deshays, Sly, Reid, and Noguchi are analogous to the claimed invention because e they are in the field of tracking the use of medical devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Deshays in view of Sly and Reid’s system  for receiving an indication the device has been cleaned on the tag associated with the device, determine the location of the device via the tag after receiving indication the device is cleaned, and determining a re-cleaning time based on location and an indication the device was previously cleaned to incorporate the teachings of Noguchi and record information on the tag about when the device was cleaned and what type of cleaning was performed. The addition of recording information on the tag about when the device was cleaned and what type of cleaning was performed would allow the system to determine the finish time of the cleaning and determine if the time lapse “exceeds the predetermined period of time” in which “It is required that the insertion tube should be cleaned and disinfected again” (Paragraph 0091). 

Regarding claim 21, Deshays in view of Sly and Reid teaches the method of claim 20.
Deshays in view of Sly and Reid teaches the method of claim 20, but does not disclose the following which is taught by Noguchi:
wherein the step of receiving the indication that the device has been cleaned includes receiving an indication from a cleaning unit at a cleaning module (“ receives data to and from the controller 318 of the endoscope washer-disinfector” (Paragraph 0128)) and “ the controller 318 controls the brushing, cleaning, and disinfecting steps based on the calculated or set brushing time, cleaning time, and disinfection time and also controls the rising and drying steps in a predetermined programmed order. At step S38, the controller 318 confirms the finish of those work steps” (Paragraph 0105)).
Deshays, Sly, Reid, and Noguchi are analogous to the claimed invention because e they are in the field of tracking the use of medical devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Deshays in view of Sly’s method for receiving an indication the device has been cleaned on the tag associated with the device, determine the location of the device via the tag after receiving indication the device is cleaned, and determining a re-cleaning time based on location and an indication the device was previously cleaned to incorporate the teachings of Noguchi and receive an indication from the cleaning module. The addition of receiving an indication from the cleaning module would “show how many times the reprocessing work have been performed” (Paragraph 0108) and help to determine “how deeply the insertion tube is deteriorated” (Paragraph 0108) ensure equipment is in proper working condition for the next use.

Claims 19 and 31 rejected under 35 U.S.C. 103 as being unpatentable over Deshays (U.S. Pub. No. 20100145721) in view of Sly (WIPO Pub. No. WO2013109525) in view of Reid (U.S. Pub. No. 20120116803) in further view of Garda (U.S. Pub. No. 20120253509).
Regarding claim 19, Deshays in view of Sly and Reid teaches the system of claim 1.
Sly further discloses:
receive information from the tag (“ a tracking identifier unique to the endoscope 120, such as a barcode, RFID tag, or other identifier coupled to the endoscope” (Paragraph 0019) and “ a RFID interrogator or reader used to perform touch-free identification of an endoscope's unique tracking identifier. Tracking locations of the endoscope 120 and activities performed with the endoscope 120 based on its unique tracking identifier may be performed in connection with a device handling workflow such as a cleaning workflow or a tracking workflow” (Paragraph 0019)) and.
Deshays and Sly are analogous to the claimed invention because they are in the field of tracking the use of medical devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Deshays in view of Sly’s method for receiving an indication the device has been cleaned on the tag associated with the device, determine the location of the device via the tag after receiving indication the device is cleaned, and determining a re-cleaning time based on location and an indication the device was previously cleaned to further incorporate the teachings of Sly and receive information from the tag. The addition of receiving information from the tag would “verify whether a particular cleaning protocol has been followed by the human user at each of the manual cleaning station and the automated cleaning station” (Paragraph 0020).
Deshays, Sly and Reid may not teach the following which is taught by Garda:
wherein a receipt printer is configured to print a receipt that is checked to ensure that the device is fit for use prior to an operation (“a printing device may be provided for printing a summary of details, such as in the form of a label and/or a receipt” (abstract)).
Examiner Notes: details printed on the receipt could include if the device is fit for operations. 
Deshays, Sly, Reid and Garda are analogous to the claimed invention because they are in the field of tracking the use of medical devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Deshays in view of Sly and Reid’s system with a tag associated with a device, a cleaning module for receiving an indication that the device has been cleaned and record the information, a status device for determining the location of the device in proximity to the tag, and determine a re-cleaning time for the device based on location and indication the device was previously cleaned to incorporate the teachings of Garda and print a receipt that can be checked to insure it is fit for operation. The addition of printing a receipt that can be checked to insure it is fit for operation would ensure malfunctioning or contaminated devices where not selected for a further procedure.

Regarding claim 31, Deshays in view of Sly and Reid teaches the method of claim 20.
Deshays, Sly and Reid may not teach the following which is taught by Garda:
wherein the method further includes printing a receipt that is checked to ensure that the device is fit for use prior to an operation (“a printing device may be provided for printing a summary of details, such as in the form of a label and/or a receipt” (abstract)).
Examiner Notes: details printed on the receipt could include if the device is fit for operations. 
Deshays, Sly, Reid, and Garda are analogous to the claimed invention because they are in the field of tracking the use of medical devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Deshays in view of Sly and Reid’s method for receiving an indication the device has been cleaned on the tag associated with the device, determine the location of the device via the tag after receiving indication the device is cleaned, and determining a re-cleaning time based on location and an indication the device was previously cleaned to incorporate the teachings of Garda and print a receipt that can be checked to insure it is fit for operation. The addition of printing a receipt that can be checked to insure it is fit for operation would ensure malfunctioning or contaminated devices where not selected for a further procedure. 
Response to Arguments
Applicant’s arguments, see Page 8, “Rejection of Claims 1, 7, and 9 under 35 U.S.C. §112(a)”, filed 07/28/2022 with respect to claims 1, 7, and 9 have been fully considered but they are not persuasive.  Applicant argues that the disclosure the cleaning module as similar to the process module and includes a processor, memory, inputs, outputs, communication interface, and display in the specification in paragraphs [0074-0075] and that the process modules have been clearly described in [0057-0072]. Examiner respectfully disagrees. The cited paragraphs of the specification provide a description of the functions which are carried out by the cleaning module and the process module. However, the modules are not described in terms of what structural device executes these functions. As per MPEP 2181(II)(A) the corresponding structure must be disclosed in the specification in a way that one skilled in the art will understand what structure will perform the recited function. In the present case, the specification does not provide any description of structure for the cleaning or process modules. The specification does not state that the cleaning or process module includes a processor or any of the other elements alleged by Applicant. The specification merely mentions a processor in [0116] but this is not in relation to being included in a module. Therefore, the rejection is maintained.
Applicant’s arguments, see Page 9, “Rejection of Claims 1, 7, and 9 under 35 U.S.C. §112(b)”, filed 07/28/2022 with respect to claims 1, 7, and 9 have been fully considered but they are not persuasive.  Applicant argues that the present disclosure implicitly and inherently discloses the corresponding structure and clearly links them to the function so that one of ordinary skill in the art would recognize what structure performs the claimed functions and reiterates the arguments with regards to 112(a), as above. Examiner respectfully disagrees.  For the same reasons as given with response to the 112(b) arguments above, the specification does not provide a description of the structural device which carries out the functions of the process module and cleaning module.  The specification does not describe the modules as including a processor or other structural element.  Therefore, the rejection is maintained.
Applicant’s arguments, see Pages 9-11, “Rejections under 35 U.S.C. 101”, filed 07/28/2022 with respect to claims 1-31 have been fully considered but they are persuasive.  Therefore, the 101 rejection of 01/28/2022 has been withdrawn.
Applicant’s arguments, see Pages 11-13, “Rejections under 35 U.S.C. 103”, filed 07/28/2022 with respect to claims 1 and 20 have been fully considered and they are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Reid, as per the rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626